Citation Nr: 1731539	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-31 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968, April 1969 to May 1973, and August 1979 to June 1988, which included service in the Republic of Vietnam and an award of the Combat Action Ribbon.  The Veteran died in April 2009, and the Appellant claims as his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a July 2009 rating decision issued by the Regional Office (RO) in Huntington, West Virginia.

The Appellant testified before the undersigned Veterans Law Judge at a June 2012 hearing.  A transcript of the hearing is of record.

In April and September 2014, the Board remanded this matter for additional development.  

In April 2014, a VA examination and medical opinion was issued.

In November 2014, another VA examiner provided her medical opinion.

In April 2015, the Board denied service connection for the cause of the Veteran's death.  

In February 2017, the United States Court of Appeals for Veterans Claims (Court) decision is set aside the matter and remanded it for further development and readjudication consistent with its decision.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary because the previous VA examination findings were inadequate.

The Veteran died in April 2009.  The death certificate shows the immediate cause of death was metastatic colon cancer.  No additional causes of death were listed.  

The Veteran's wife contends that this disease was caused by his service, either progressing from his service connected irritable bowel syndrome, or as a result of exposure to various toxins in service as a result of his work as a construction mechanic, or as a result of exposure to herbicides in the Republic of Vietnam.  In addition, as noted by the Court in its February 2017 decision, the Appellant expressly raised on appeal the theory of entitlement to service connection for the cause of the Veteran's death based on exposure to contaminated drinking water while he was stationed at Camp Lejeune.

A VA opinion was issued in April 2014.  The VA examiner opined that the colorectal cancer is less likely than not caused by the Veteran's IBS incurred in service.  He noted that on review of the Veteran's IBS there does not appear to be a causal relation to the colon cancer. 

An independent medical opinion was obtained in November 2014.  The physician agreed with all the opinions expressed by the April 2014 VA examiner.  In addition, she opined that it is less likely than not that the Veteran's death, from metastatic colon cancer, was caused by and/or aggravated by his exposure to chemicals, such as fuels and solvents in service while working as a construction mechanic and/or his exposure to herbicides in service, regardless of whether this condition is presumptively associated with herbicide exposure by VA, and/or otherwise caused or aggravated by his service because of a lack of medically-based, clinical evidence to support a nexus between development of colon cancer, IBS and exposure. 

In a February 2017 decision, the Court identified three main deficiencies in the November 2014 independent medical opinion upon which the Board previously relied in denying service connection.  First, the medical expert impermissibly concluded that the Veteran's colon cancer was less likely than not caused by in-service exposure to herbicides based solely on a National Academy of Sciences (NAS) research finding that there was inadequate or insufficient evidence to support a categorical association between the herbicides used in Vietnam and the development of colon cancer.  Second, the physician failed to adequately explain her opinion that it was less likely than not that the Veteran's exposure to solvents and other chemicals as a mechanic in service caused his colon cancer.  Third, notwithstanding the foregoing, the medical expert recognized that the medical literature broadly hints of environmental factors as a risk for colon cancer, but she did not adequately explain her apparent conclusion that such environmental factors were less likely than not the cause of the Veteran's colon cancer.

A new opinion should be obtained that addresses the theories of entitlement that were not adequately addressed in the November 2014 examiner's report.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a supplementary medical opinion that addresses (1) whether it is at least as likely as not (at least 50 percent likely) that the Veteran's in-service exposure to herbicides in Vietnam and solvents and other chemicals as a mechanic caused his fatal colon cancer, (2)  whether it is at least as likely as not that the Veteran's colon cancer was caused or aggravated by his exposure to herbicides in service, regardless of whether this condition is presumptively associated with herbicide exposure by VA, and (3) whether it is at least as likely as not that the Veteran's colon cancer was otherwise caused or aggravated by his military service.  

The entire claims file should be made available to the examiner, including the laboratory test results from February 2009 showing elevated levels of pH and resistivity in the urine, and an elevated level of rH2 in his saliva.  

The examiner should include reasons and bases for citing to any referenced medically accepted principles, including explaining why they are appropriate for application in this instance.

The examiner should provide a complete rationale for his or her conclusions in the report of examination.  

Additionally, if the examiner is unable to opine as to any portion of these remand directives, please obtain an addendum opinion from an appropriate examiner who is able to provide a full opinion with complete rationale.

2.  The AOJ should consider the case under a Camp Lejeune theory of entitlement.

3.  After completion of the above development, the appellant's claim should be re-adjudicated.  If the appeal remains denied, she and her representative should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

